Exhibit 10.3

 

 

 

PAYMENT GUARANTY

made by

GTJ REIT, INC. and GTJ REALTY, LP,

as guarantors,

in favor of

CAPITAL ONE, NATIONAL ASSOCIATION

Dated as of April 8, 2014



--------------------------------------------------------------------------------

PAYMENT GUARANTY

This PAYMENT GUARANTY (this “Guaranty”), dated as of April 8, 2014 made by GTJ
REIT, INC., a Maryland corporation (“GTJ Reit”), and GTJ REALTY, LP, a Delaware
limited partnership (“GTJ Realty”; together with GTJ Reit, jointly and
severally, individually and collectively, “Guarantor”), each having an address
at c/o GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718, West Hempstead, New York
11552, in favor of CAPITAL ONE, NATIONAL ASSOCIATION (together with its
successors and assigns, hereinafter referred to as “Lender”), having an address
at 280 Park Avenue, 23rd Floor, New York, New York 10017.

R E C I T A L S:

A. PURSUANT TO THAT CERTAIN LOAN AGREEMENT DATED AS OF THE DATE HEREOF (AS THE
SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR REPLACED FROM TIME TO TIME, THE
“LOAN AGREEMENT”) BETWEEN 114-15 GUY BREWER BOULEVARD, LLC, 49-19 ROCKAWAY BEACH
BOULEVARD, LLC, 612 WORTMAN AVENUE, LLC AND 23-85 87TH STREET, LLC, EACH A NEW
YORK LIMITED LIABILITY COMPANY (TOGETHER WITH EACH OTHER PERSON (AS DEFINED IN
THE LOAN AGREEMENT) WHO FROM TIME TO TIME BECOMES A BORROWER UNDER THE LOAN
AGREEMENT, INDIVIDUALLY AND COLLECTIVELY, JOINTLY AND SEVERALLY, “BORROWER”) AND
LENDER, LENDER HAS AGREED TO MAKE CERTAIN LOANS (COLLECTIVELY, THE “LOAN”) TO
BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $45,000,000.00, SUBJECT
TO THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT;

B. AS A CONDITION TO LENDER’S MAKING THE LOAN, LENDER IS REQUIRING THAT
GUARANTOR EXECUTE AND DELIVER TO LENDER THIS GUARANTY; AND

C. GUARANTOR HEREBY ACKNOWLEDGES THAT GUARANTOR WILL MATERIALLY BENEFIT FROM
LENDER’S AGREEING TO MAKE THE LOAN;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:

1. Definitions.

All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Loan Agreement.

The term “Guaranteed Obligations” means (i) the outstanding principal balance of
the Loan (ii) all accrued and unpaid interest (including, any interest payable
at the Default Rate and interest before and after any insolvency proceeding) on
the Loan and (iii) any other payment obligations of Borrower to Lender under the
Loan Documents, in each case strictly in accordance with the terms of the Loan
Documents as the same may hereafter be amended, extended and/or

 

2



--------------------------------------------------------------------------------

renewed, whether such obligations are direct or indirect, absolute or
contingent, due or to become due, now existing or hereinafter incurred, in each
case whether on account of principal, interest, breakage costs, late charges,
fees, costs, expenses, protective advances or otherwise.

2. Guaranty.

Guarantor hereby irrevocably, absolutely and unconditionally guarantees to
Lender the full, prompt and complete payment when due hereunder of the
Guaranteed Obligations.

All sums payable to Lender under this Guaranty shall be payable on demand and
without reduction for any offset, claim, counterclaim or defense. Guarantor
hereby further agrees that if Borrower shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, Guarantor will immediately pay the same upon demand. All payments
by Guarantor on account of this Guaranty shall be paid in Dollars.

Guarantor hereby agrees to indemnify, defend and save harmless Lender from and
against any and all costs, losses, liabilities, claims, causes of action,
expenses and damages (excluding, however consequential and punitive damages
other than consequential and/or punitive damages required to be paid by Lender
to a third party in connection with a third party claim against Lender),
including reasonable attorneys’ fees and disbursements, which Lender may suffer
or which otherwise may arise by reason of Borrower’s failure to pay any of the
Guaranteed Obligations when due, irrespective of whether such costs, losses,
liabilities, claims, causes of action, expenses or damages are incurred by
Lender prior or subsequent to (i) Lender’s declaring the Principal, interest and
other sums evidenced or secured by the Loan Documents to be due and payable,
(ii) the commencement or completion of a judicial or non-judicial foreclosure of
any Mortgage or (iii) the conveyance of all or any portion of any property
subject to any Mortgage (individually and collectively, the “Property”) by
deed-in-lieu of foreclosure.

Guarantor agrees that no portion of any sums applied (other than sums received
from Guarantor in full or partial satisfaction of its obligations hereunder),
from time to time, in reduction of the Debt shall be deemed to have been applied
in reduction of the Guaranteed Obligations until such time as the Debt has been
paid in full, or Guarantor shall have made the full payment required hereunder,
it being the intention hereof that the Guaranteed Obligations shall be the last
portion of the Debt to be deemed satisfied.

3. Representations and Warranties. Each Guarantor hereby represents and warrants
to Lender solely with respect to itself as follows (which representations and
warranties shall be given as of the date hereof and shall survive the execution
and delivery of this Guaranty):

a. Organization, Authority and Execution. GTJ Reit is a Maryland corporation,
duly organized, validly existing and in good standing under the laws of the
State of Maryland, and GTJ Realty is a Delaware limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and each Guarantor has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and

 

3



--------------------------------------------------------------------------------

perform this Guaranty and all other agreements and instruments to be executed by
it in connection herewith. This Guaranty has been duly executed and delivered by
Guarantor.

b. Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

c. No Violation. The execution, delivery and performance by Guarantor of its
obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s articles of organization, or any mortgage, indenture, agreement or
instrument to which Guarantor is a party or by which it or any of its properties
is bound. Guarantor is not in default under any other guaranty which it has
provided to Lender.

d. No Litigation. There are no actions, suits or proceedings at law or at
equity, pending or, to Guarantor’s knowledge, threatened against Guarantor or
which involve the validity or enforceability of this Guaranty or which could
reasonably be expected to materially adversely affect the financial condition of
Guarantor or the ability of Guarantor to perform any of its obligations under
this Guaranty. Guarantor is not in default beyond any applicable grace or cure
period with respect to any order, writ, injunction, decree or demand of any
Governmental Authority which could reasonably be expected to materially
adversely affect the financial condition of Guarantor or the ability of
Guarantor to perform any of its obligations under this Guaranty.

e. Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

f. Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material
respects and fairly present the financial condition of Guarantor as of the
respective dates thereof, and except as disclosed to Lender in writing no
materially adverse change has occurred in the financial conditions reflected
therein since the respective dates thereof. None of the aforesaid financial
statements or any certificate or statement furnished to Lender by or on behalf
of Guarantor in connection with the transactions contemplated hereby, and none
of the representations and warranties in this Guaranty contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements

 

4



--------------------------------------------------------------------------------

contained therein or herein not misleading. Guarantor is not insolvent within
the meaning of the United States Bankruptcy Code or any other applicable law,
code or regulation and the execution, delivery and performance of this Guaranty
will not render Guarantor insolvent.

g. Consideration. Guarantor is the owner, directly or indirectly, of a portion
of the legal and beneficial equity interests in each Borrower.

4. Financial Statements. Guarantor shall deliver to Lender financial statements
in accordance with, and at the times required pursuant to, the terms and
conditions of the Loan Agreement. Each financial statement delivered pursuant
thereto shall be accompanied by a compliance certificate in form and substance
acceptable to Lender demonstrating compliance with the financial covenants set
forth in the Loan Agreement applicable to Guarantor.

5. Unconditional Character of Obligations of Guarantor.

The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the other Loan Documents or any provision thereof, or the
absence of any action to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against Borrower, Guarantor
or any other Person or any action to enforce the same, any failure or delay in
the enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff, counterclaim, and irrespective of
any other circumstances which might otherwise limit recourse against Guarantor
by Lender or constitute a legal or equitable discharge or defense of a guarantor
or surety. Lender may enforce the obligations of Guarantor under this Guaranty
by a proceeding at law, in equity or otherwise, independent of any loan
foreclosure or similar proceeding or any deficiency action against Borrower or
any other Person at any time, either before or after an action against the
Property or any part thereof, Borrower or any other Person. This Guaranty is a
guaranty of payment and performance and not merely a guaranty of collection.
Guarantor waives diligence, notice of acceptance of this Guaranty, filing of
claims with any court, any proceeding to enforce any provision of any other Loan
Document, against Guarantor, Borrower or any other Person, any right to require
a proceeding first against Borrower or any other Person, or to exhaust any
security (including, without limitation, the Property) for the performance of
the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).

The obligations of Guarantor under this Guaranty, and the rights of Lender to
enforce the same by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected by any of the following:

a. any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Property or any part
thereof, Guarantor or any other Person;

 

5



--------------------------------------------------------------------------------

b. any failure by Lender or any other Person, whether or not without fault on
its part, to perform or comply with any of the terms of the Loan Agreement, or
any other Loan Documents, or any document or instrument relating thereto;

c. the sale, transfer or conveyance of the Property or any interest therein to
any Person, whether now or hereafter having or acquiring an interest in the
Property or any interest therein and whether or not pursuant to any foreclosure,
trustee sale or similar proceeding against Borrower or the Property or any
interest therein;

d. the conveyance to Lender, any Affiliate of Lender or Lender’s nominee of the
Property or any interest therein by a deed-in-lieu of foreclosure;

e. the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or

f. the release in whole or in part of any collateral for any or all Guaranteed
Obligations or for the Loan or any portion thereof.

Except as otherwise specifically provided in this Guaranty, Guarantor hereby
expressly and irrevocably waives all defenses in an action brought by Lender to
enforce this Guaranty based on claims of waiver, release, surrender, alteration
or compromise and all setoffs, reductions, or impairments, whether arising
hereunder or otherwise.

Lender may deal with Borrower, and Affiliates of Borrower in the same manner and
as freely as if this Guaranty did not exist and shall be entitled, among other
things, to grant Borrower or any other Person such extension or extensions of
time to perform any act or acts as may be deemed advisable by Lender, at any
time and from time to time, without terminating, affecting or impairing the
validity of this Guaranty or the obligations of Guarantor hereunder.

No compromise, alteration, amendment, modification, extension, renewal, release
or other change of, or waiver, consent, delay, omission, failure to act or other
action with respect to, any liability or obligation under or with respect to, or
of any of the terms, covenants or conditions of, the Loan Documents shall in any
way alter, impair or affect any of the obligations of Guarantor hereunder, and
Guarantor agrees that if any Loan Document is modified with Lender’s and
Borrower’s consent, the Guaranteed Obligations shall automatically be deemed
modified to include such modifications.

Lender may proceed to protect and enforce any or all of its rights under this
Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

No waiver shall be deemed to have been made by Lender of any rights hereunder
unless the same shall be in writing and signed by Lender, and any such waiver
shall be a waiver only with respect to the specific matter involved and shall in
no way impair the rights of Lender or the obligations of Guarantor to Lender in
any other respect or at any other time.

 

6



--------------------------------------------------------------------------------

At the option of Lender, Guarantor may be joined in any action or proceeding
commenced by Lender against Borrower in connection with or based upon any other
Loan Documents and recovery may be had against Guarantor in such action or
proceeding or in any independent action or proceeding against Guarantor to the
extent of Guarantor’s liability hereunder, without any requirement that Lender
first assert, prosecute or exhaust any remedy or claim against Borrower or any
other Person, or any security for the obligations of Borrower or any other
Person.

Guarantor agrees that this Guaranty shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment is made by Borrower
or Guarantor to Lender and such payment is rescinded or must otherwise be
returned by Lender (as determined by Lender in its sole and absolute discretion)
upon insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower or Guarantor, all as though
such payment had not been made.

In the event that Guarantor shall advance or become obligated to pay any sums
under this Guaranty or in connection with the Guaranteed Obligations or in the
event that for any reason whatsoever Borrower or any subsequent owner of the
Property or any part thereof is now, or shall hereafter become, indebted to
Guarantor, Guarantor agrees that (i) the amount of such sums and of such
indebtedness and all interest thereon shall at all times be subordinate as to
lien, the time of payment and in all other respects to all sums, including
principal and interest and other amounts, at any time owed to Lender under the
Loan Documents, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until all principal, Interest and other sums due pursuant to the
Loan Documents have been paid in full. Nothing herein contained is intended or
shall be construed to give Guarantor any right of subrogation in or under the
Loan Documents or any right to participate in any way therein, or in the right,
title or interest of Lender in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender of payment in full of all principal,
Interest and other sums due with respect to the Loan or otherwise payable under
the Loan Documents. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when any such sums due and owing to Lender shall
not have been fully paid, such amount shall be paid by Guarantor to Lender for
credit and application against such sums due and owing to Lender.

Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu of
foreclosure or similar proceeding involving the Property and the exercise by
Lender of any of all of its remedies pursuant to the Loan Documents.

6. Covenants. Until all of the Guaranteed Obligations have been paid in full,
Guarantor shall comply with any and all covenants applicable to Guarantor set
forth in the Loan Agreement.

7. Entire Agreement/Amendments. This instrument represents the entire agreement
between the parties with respect to the subject matter hereof. The terms of this
Guaranty shall not be waived, altered, modified, amended, supplemented or
terminated in any manner whatsoever except by written instrument signed by
Lender and Guarantor.

 

7



--------------------------------------------------------------------------------

8. Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor and shall inure to the benefit of
Lender and its successors and assigns.

9. Applicable Law and Consent to Jurisdiction. This Guaranty shall be governed
by, and construed in accordance with, the substantive laws of the State of New
York. Guarantor irrevocably agrees that any suit, action or other legal
proceeding arising out of or relating to this Guaranty may be brought in any
United States Federal or State court sitting in New York County, New York,
consents to the jurisdiction of each such court in any such suit, action or
proceeding and waives any objection which it may have to the laying of venue of
any such suit, action or proceeding in any of such courts and any claim that any
such suit, action or proceeding has been brought in an inconvenient forum.
Guarantor irrevocably consents to the service of any and all process in any such
suit, action or proceeding by service of copies of such process to Guarantor at
its address provided in Section 14 hereof. Nothing in this Section 9, however,
shall affect the right of Lender to serve legal process in any other manner
permitted by law or affect the right of Lender to bring any suit, action or
proceeding against Guarantor or its property in the courts of any other
jurisdictions.

10. Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof

11. Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Guarantor hereby waives any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

12. WAIVER OF TRIAL BY JURY. EACH OF GUARANTOR, AND BY ITS ACCEPTANCE HEREOF,
LENDER, HEREBY WAIVES THE RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION OR
PROCEEDING ARISING HEREUNDER OR IN CONNECTION THEREWITH.

13. Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter
arising under any other Guaranties, pursuant to which Guarantor has guaranteed
payment and performance of certain other obligations of Borrower described
therein.

14. Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all
purposes if delivered by a nationally recognized overnight delivery service
(such as Federal Express), addressed as follows (or to such other address or
Person as a party shall designate from time to

 

8



--------------------------------------------------------------------------------

time by notice to the other party): If to Lender: Capital One, National
Association, 280 Park Avenue, 23rd Floor, New York, New York 10017, Attention:
Mr. Michael J. Sleece, with a copy to: Riemer & Braunstein LLP, 3 Center Plaza,
Boston, Massachusetts 02108, Attention: Kevin J. Lyons, Esq.; if to Guarantor:
c/o GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718, West Hempstead, New York
11552, Attention: Mr. Paul Cooper, with a copy to: Schiff Hardin LLP, 666 Fifth
Avenue, Suite 1700, New York, New York 10103, Attention: Christine A.
McGuinness, Esq. A notice shall be deemed to have been given: in the case of
hand delivery, at the time of delivery; in the case of registered or certified
mail, when delivered or the first attempted delivery on a Business Day; or in
the case of overnight delivery, upon the first attempted delivery on a Business
Day.

15. Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and
conditions of which are hereby incorporated herein by reference.

16. Interest; Expenses.

If Guarantor fails to pay all or any sums due hereunder upon demand by Lender,
the amount of such sums payable by Guarantor to Lender shall bear interest from
the date of demand until paid at the Default Rate in effect from time to time.

Guarantor hereby agrees to pay all actual out-of-pocket costs, charges and
expenses, including reasonable attorneys’ fees and disbursements, that may be
incurred by Lender in enforcing the covenants, agreements, obligations and
liabilities of Guarantor under this Guaranty.

17. Joint and Several Obligations. If Guarantor consists of more than one
Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

GTJ REIT, INC., a Maryland corporation By:   LOGO [g710803ex10_3pg10a.jpg]  

 

  Name:   Paul Cooper   Title:   Chief Executive Officer

 

GTJ REALTY, LP,

a Delaware limited partnership

By:  

GTJ GP, LLC, a Maryland limited

liability company, its general partner

  By:  

GTJ REIT Inc., a Maryland

corporation, its manager

    By:   LOGO [g710803ex10_3pg10b.jpg]      

 

      Name:   Paul Cooper       Title:   Chief Executive Officer

[Signature Page to Payment Guaranty]